Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Feb. 25, 2021. Claims 184-195 and 200-221 are pending and currently considered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
No prior references have been identified teaching or suggesting a TCR with V CDRs1-3 sequences comprising SEQ ID NOs: 157-159, respectively, and VCDRs1-3 comprising SEQ ID NOs: 154, 155 and 160, respectively.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                            Conclusion
Claims 184-195 and 200-221 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Mon-Friday, 8:00 am - 4:30 

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648